Citation Nr: 1312122	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-44 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

4.  Entitlement to an initial, compensable rating for sinonasal disease.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2003 to August 2003, and from July 2006 to November 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that, in his claim for service connection, the Veteran requested service connection for PTSD.  In the April 2008 rating decision, the RO denied service connection for PTSD.  Nevertheless, given the evidence of record (including diagnoses of adjustment disorder, depressive disorder, and anxiety disorder) the Board has characterized the issue on appeal as reflected on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and entitlement to service connection for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The service-connected lumbar strain has been manifested by pain on motion, but does not cause limitation of flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, does not demonstrate neurologic impairment, and/or does not cause incapacitating episodes as defined by VA lasting a total duration of at least 2 weeks during a 12 month period.

2.  The service-connected sinonasal disease has been productive of nasal congestion and discharge, but 1 to 2 incapacitating episodes of sinusitis requiring prolonged antibiotics or 3 to 6 non-incapacitating episodes of sinusitis have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2012).  

2.  The criteria for an initial compensable rating for sinonasal disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claims herein arise from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for these disabilities.  Where an underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claims herein decided is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran was also provided with VA examinations in December 2007 and August 2010 pertaining to his disabilities on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

A.  Lumbar Strain

By way of history, the RO granted service connection for lumbar strain in an April 2008 rating decision.  A 10 percent rating was assigned, effective November 23, 2007.  The Veteran appealed this decision, contending that the severity of his back disability warrants a higher rating.

The Veteran's lumbar strain is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237, which contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent is assigned for unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

A December 2007 VA examination report reflects that the Veteran presented with complaints of low back pain with an onset in service while stationed in Iraq.  He reported that his pain levels had improved since the initial onset, but were aggravated with different activities such as sitting for long periods of time, standing, walking, and bending.  He indicated that the pain was intermittent.  The Veteran endorsed symptoms of stiffness and a sharp, electric-type pain localized to his low back rated a 7/10.  He denied radiation to the lower extremities or fecal or urinary incontinence.  He used medication for treatment.  With respect to functional impact, the Veteran reported that he could walk for approximately 20 minutes, but then had increased back pain.  He indicated that he was independent in activities of daily living.  He worked at a factory on a production line, and was set to return to work in a month following his return from deployment.  As regards other activities, the Veteran stated that he had difficulty doing yard work due to back pain.    

On physical examination, the examiner indicated that the Veteran's gait was normal.  His posture was erect, and there was symmetry in appearance of the spine, symmetry and rhythm of spinal motion, and adequate alignment of the head over the trunk.  On range of motion testing, flexion was to 85 degrees, extension was to 30 degrees, lateral bending to the right and left was to 30 degrees, and rotation to the right and left was to 30 degrees.  There was pain on extension at 30 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination during physical examination following repetitive range of motion.  Functional deficits of the lumbar spine were from 85 to 90 degrees flexion.  

The examiner noted that there were no spasms, though there was tenderness palpated at the posterior-superior iliac spine level of the paravertebral muscles, bilaterally.  He found that there was no muscle spasm or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Ankylosis of the thoracolumbar spine was not present.  There was 5/5 muscle strength of the lower extremities and no atrophy.  A neurologic examination, including motor, reflex and sensory examinations of the lower extremities, was normal.  A straight leg raise test was negative.  X-ray of the lumbar spine reveals normal bone density, and preserved vertebral body heights and intervertebral disc spaces.  There was a tiny anterior marginal osteophyte at L1.  There were no acute fractures, dislocations, or bony lesions.  There was lumbar spine straightening that could be related to positioning versus muscle spasm.  The sacral iliac joints and soft tissues were normal.  An impression of lumbar spasm and mild lumbar spondylosis was indicated.  The examiner concluded by diagnosing lumbar strain.  

VA outpatient treatment records include a January 2008 report indicating that the Veteran presented with complaints of back pain.  However, range of motion was intact, muscle tone was adequate, and there was symmetric and adequate strength to both extremities.  There were no gross motor or sensory deficits.  The diagnosis was lumbar spasm and mild lumbar spondylosis.  VA outpatient treatment records document continued complaints of low back pain.  An October 2008 CT scan report reflects and impression of straightening of normal lordosis, as seen in pain or spasm.  There was and L4-L5 posterior disc bulge impressing upon the thecal sac but without significant narrowing of the foramina.  An April 2010 VA pain management report reflects that the Veteran underwent injection for treatment of pain.  

On VA examination in June 2010, the Veteran reported that he treated his back pain with medications including Naproxen, Tramadol, and Flexeril.  He noted that he experienced severe flare-ups of back pain every two to three weeks, lasting a duration of one to two days at a time.  Precipitating factors included long distance driving, and alleviating factors were lying down flat.  During flare-ups, the Veteran also experienced difficulty walking.   The Veteran endorsed symptoms of decreased motion, stiffness, spasm, and pain, but denied weakness or fatigue.  He rated the pain a 7/10, and indicated that the pain was constant, severe, and radiated to the left buttocks.  The Veteran used a cane and brace.  He was able to walk more than one-quarter of a mild but less than one mile.  The examiner indicated that there were incapacitating episodes of spine disease during the past 12 months, in that the Veteran went in for VA treatment in April 2010 for low back pain exacerbation, and Toradol was given intramuscularly.  

On inspection of the spine, posture, head position, and gait were normal.  There were no abnormal spinal curvatures present, though there was lumbar flattening.  There was no thoracolumbar spine ankylosis.  Objectively, there was evidence of lumbar spasm, pain with motion, and tenderness.  However, muscle spasm, localized tenderness, or guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 65 degrees, extension to 28 degrees, right and left lateral flexion each to 30 degrees, and right and left lateral rotation each to 30 degrees.  There was objective evidence of pain on active range of motion and following repetitive range of motion, but there was no additional limitation after three repetitions of range of motion.  A detailed reflex, sensory, and motor examination of the lower extremities yielded normal findings.  Lasegue's sign was negative.  The examiner diagnosed lumbar strain and L4-L5 posterior disc bulge impressing upon the thecal sac but without significant narrowing of the foramina by CT scan.  The Veteran was employed full-time as a fabric operator.  He missed 1 week of work during the back 12 months due to his back disability.  The examiner commented that the Veteran's lumbar spine disability led to increased absenteeism, decreased mobility and pain, and moderate difficulty with household chores.  

A July 2010 VA record reflects the Veteran's complaint of low back pain radiating down the left lower extremity, numbness, and pain.  He indicated that there was mild relief with pain medication.  There was no deformity of the spine, though there was diminished range of motion of the lumbar spine and tenderness to palpation of the lumbar paramuscles.  There were no gross motor or sensory deficits.  

In this case, the Board finds that an initial rating in excess of 10 percent for the Veteran's lumbar strain is not warranted.  In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 60 degrees or less but not greater than 30 degrees, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.   See DeLuca, supra; 38 C.F.R. § 4.7.  In this case, however, limitation of flexion to 60 degrees or less, combined range of motion to 120 degrees or less has not been shown.  While muscle spasm and tenderness have been present on examination, an abnormal gait or abnormal spinal contour has likewise not been documented.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiners specifically found that repetition on the range of motion three times did not increase any of these symptoms. Consequently, a higher rating is not warranted on this basis.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The Board acknowledges the Veteran's complaints of radiating pain, particularly to the left lower extremity.  However, neurologic examinations on VA treatment and examination yielded normal neurologic findings.  These objective findings outweigh the competent, credible reports of the Veteran that he had radiating pain.  Despite the presence of these symptoms, there are no "objective neurologic abnormalities" as required by regulation.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In the absence of any objective neurologic impairment, there is no basis to rate a condition.  Accordingly, a separate evaluation for neurologic manifestations is not warranted.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  While the Veteran has indicated that that he has periods where he cannot perform certain functions due to back pain and that he had missed a few days from work the previous year due to his back, neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  

While the August 2010 examiner indicating that the Veteran experienced incapacitating episodes of intervertebral disc syndrome during the previous 12-month period, he noted only one day of VA treatment for pain by injection-not for physician prescribed bed rest.  Even if the Board were to assume that this treatment constitutes an incapacitating episode, such treatment would not warrant a higher rating, as there is no evidence that the Veteran's experienced incapacitating episodes lasting a total duration of at least 2 weeks during any 12- month period.  Thus, the Board finds that a higher rating is not warranted.

The Board has also considered the Veteran's statements regarding the severity of his low back symptoms.  The Veteran has provided competent and credible testimony regarding the physical symptoms that he experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 10 percent is warranted at this time.  The Veteran's statements are non-specific and failed to establish a greater degree of functional impairment.  Here, the medical findings (as provided in VA examination reports and outpatient treatment records) directly address the criteria under which the Veteran's low back disability is evaluated.  The Board finds the medical evidence to be more probative of the degree of impairment that his lay statements.

B.  Sinonasal Disease

Historically, the RO granted service connection for chronic sinonasal disease in an April 2008 rating decision.  A noncompensable rating was assigned, effective November 23, 2007.

The Veteran's sinonasal disease is rated under 38 C.F.R. § 4.97, Diagnostic Code 6513, applicable to chronic maxillary sinusitis.  However, the actual criteria for rating sinusitis is set forth in a General Rating Formula under 38 C.F.R. § 4.97.  Under that formula, a 10 percent rating is warranted for 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, General Rating Formula.  

The pertinent evidence of record includes a December 2007 VA examination report.  The Veteran indicated that he experienced symptoms of nasal congestion, runny nose and thick secretions during service.  He stated that these symptoms persisted intermittently.  He used Claritin for treatment.  Nose symptoms included difficulty breathing, congestion, and rhinorrhea.  With respect to episodes of sinusitis, the examiner noted that the Veteran experienced 1 episode of non-incapacitating sinusitis during the past 12-month period.  Examination of the nose revealed normal nasal vestibule, turbinates, and septum.  There was no obstruction or polyps.  Examination of the sinus revealed mild tenderness to palpation of the maxillary sinus.  A CT scan of the head revealed no acute infarct or intracranial hemorrhage.  There was minimal mucosal thickening seen at the right sphenoid sinus.  A paranasal sinus series revealed chronic sinonasal disease.  The examiner diagnosed chronic sinusitis.  He indicated that this disability caused no significant effects on occupation or daily activities.  

On VA treatment in January 2008, an impression of allergic rhinitis and headache-sinusitis was noted.  While continued treatment records reflect these diagnoses, they also note no lesions, drainage, exudates, or sinus tenderness on nasal examination.  

On VA examination in August 2010, the Veteran's subjective complaints included nasal stuffiness and watery discharge.  The examiner noted that the Veteran did not experience any incapacitating or non-incapacitating episodes of sinusitis.  Other symptoms included headaches.  There were no effects of the condition on occupational functioning or daily activities.  A physical examination revealed no nasal polyps, but mild, congested nasal turbinates were present.  There was no obstruction of either nostril, septal deviation, tissue loss, scarring, deformity of the nose, tenderness, purulent discharge, or crusting the sinuses, or nasal regurgitation or speech impairment.  There were no abnormalities of the larynx or pharynx.  The examiner diagnosed allergic rhinitis and mild chronic right maxillary sinus disease.  

The above evidence reflects that an initial compensable rating is not warranted for the Veteran's chronic sinonasal disease.  Neither the VA examinations nor outpatient treatment reports reflect 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year.  Rather, only 1 non-incapacitating episode was noted on examination in December 2007, and incapacitating or non-incapacitating episodes were denied on examination in August 2010.  As such, a higher rating under Diagnostic Code 6513 is not warranted.

Given the Veteran's diagnosis of allergic rhinitis, the Board has also considered whether the Veteran is entitled to a higher rating under Diagnostic Code 6522, applicable to allergic or vasomotor rhinitis.  Pursuant to this diagnostic code, a 10 percent rating is warranted for greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side without polyps; a 30 percent rating requires polyps.   However, VA examinations and outpatient treatment records do not document obstruction of the nasal passages or polyps.  Therefore, a compensable rating under this Diagnostic Code is also not warranted.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's sinonasal disease is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  

The Board has also considered the Veteran's statements regarding the severity of nasal symptoms.  However, neither the medical evidence nor the lay evidence of record suggests that a compensable evaluation is warranted at this time.  The Veteran's statements are non-specific and failed to establish a greater degree of functional impairment.  Here, the medical findings (as provided in VA examination reports and outpatient treatment records) directly address the criteria under which the Veteran's sinonasal disease is evaluated.  The Board finds the medical evidence to be far more probative of the degree of impairment that his lay statements.

C.  Extraschedular Consideration and Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected lumbar strain and sinonasal disease are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)  ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the assigned evaluations contemplate the overall effect of all of his symptomatology - to include lumbar pain, limitation of motion, and other functional limitations, and recurrence of sinus symptoms such as nasal congestion, secretions, difficulty breathing, rhinorrhea, sinusitis, and non-capacitating and incapacitating episodes.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar strain and sinonasal disease under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's lumbar strain and sinonasal disease, as his symptoms have been primarily the same throughout the appeal period, and that increased initial ratings for the service-connected lumbar strain and sinonasal disease are not warranted. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disabilities, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 47, 53- 56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar strain is denied.

Entitlement to an initial, compensable rating for sinonasal disease is denied.


REMAND

The Board's review of the claims file reveals that additional development of the remaining claims for service connection for a psychiatric disorder, to include PTSD, and for headaches, is warranted.
First, remand is required regarding the psychiatric disorder to obtain an examination.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Service connection for posttraumatic stress disorder (PTSD) requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2011).  There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f) (2011). 

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) ), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are applicable to the Veteran's appeal.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided). 

Lay evidence may establish an alleged stressor may where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852. 

Lay evidence may also establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(2). 

With respect to the claim for acquired psychiatric disorder, the Veteran's STRs do not reflect diagnosis or treatment of a psychiatric disorder.  However, upon the Veteran's return from deployment in Iraq, he wrote that he sought or intended to seek counseling or care for his mental health.  He endorsed feeling that his life was in great danger while deployment.  He also indicated that he experienced nightmares and was constantly agitated, on guard, and easily startled.  
 
Following service, the Veteran's VA treatment records reflect psychiatric complaints and treatment.  These records reflects the Veteran's complaints of nightmares and episodes of flashbacks related to his experiences in Iraq, as well as episodes of anxiety, irritability, restlessness, and crying spells.  He reported exposure to mortar attacks while in Iraq.  While diagnosis of PTSD has been ruled out, other diagnoses including adjustment disorder mixed with anxiety and depressive mood and depressive disorder have been assigned.  

In light of the Veteran's statements that he experienced psychiatric-related symptoms in service and intended to seek mental health treatment, and the post-service records indicating that his psychiatric symptoms may be related to service, a medical opinion that addresses the relationship if any, between each diagnosed psychiatric disability and service, would be helpful in resolving the expanded claim on appeal. 

Second, remand is required regarding the claim for service connection for headaches to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded a VA examination December 2007.  The VA examiner diagnosed headaches but did not opine as to the etiology of the Veteran's headaches disability.  An August 2010 VA examination report pertaining to the Veteran's sinonasal disease reflects that that his headaches are a symptom of the sinonasal disease.  The Veteran's STRs also document complaints of headaches.  A November 2006 sick slip reflects complaints of headaches and dizziness.  In March 2007, the Veteran complained of headaches, dizziness, and upset stomach.   On the Veteran's post-deployment questionnaire, he endorsed headaches. Following service, the Veteran's VA outpatient treatment records also document complaints of headaches, however, these have been associated with the Veteran's service-connected sinonasal disease.  Thus, it is unclear as to whether the Veteran's headache disability is a distinct disability separate from his service-connected sinonasal disease or is related to service.  Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for acquired psychiatric disorder and headaches.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO/AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and request that he submit the outstanding evidence.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his headaches disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's headaches disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected sinonasal disease caused or aggravated the headaches disorder.  If the examiner finds that there has been aggravation, the examiner must provide a baseline level of severity of the nonservice-connected disease or injury before the onset of aggravation.

The examiner must comment on the presence of headaches during service.  Moreover, the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  After any additional records are associated with the claims file, provide the Veteran a mental health examination to determine the nature and etiology of any non-PTSD psychiatric disorder found.  As this examination will be conducted under particular regulations, an appropriate VA examiner must provide the examination and opinions.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must review all the evidence of record, including the Veteran's service treatment records.  A complete rationale for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting rationale for that statement.

After a review of the entire evidence of record and mental examination of the Veteran, the examiner must render an opinion as to whether the Veteran currently has any non-PTSD psychiatric disorders.  If the examiner does not render any non-PTSD psychiatric diagnoses, an explanation must be provided, to include a discussion of the previous diagnoses of record.  Regarding each currently diagnosed non-PTSD psychiatric disorder, the examiner must provide an opinion as to whether that disorder is more or less likely as not related to active military service.  

With respect to PTSD, VA should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

The Veteran has contended that he developed PTSD as a result of his experiences while serving in Iraq.  His service personnel records do show that he served in Iraq from September 2006 to October 2007.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  The RO/AMC should undertake any additional development deemed warranted.

5.  Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


